Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant appeals his conviction of the crime of burglary (Ill. Rev. Stat. 1973, ch. 38, par. 19 — 1) upon his plea of guilty. Sentence of 1 to 3 years was imposed. The State Appellate Defender has filed a motion to withdraw as appointed counsel together with a brief in conformity with Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396. Service upon defendant is shown. The cause was continued and defendant was granted leave to file supplemental points and authorities. None have been filed. We have examined the record together with the briefs. The indictment charges burglary in the language of the statute. Defendant withdrew his plea of guilty after evidence was introduced by the prosecution. The record shows full admonitions upon a plea of guilty within the requirements of Supreme Court Rule 402. The sentence is a proper sentence under the statute. While the record shows that defendant had an addiction for drugs, he was not eligible for treatment under the Dangerous Drug Abuse Act since a robbery charge against him was pending at the time of sentence. Ill. Rev. Stat. 1973, ch. 91%, § 120.8(d). There being nothing in the record showing a meritorious grounds of appeal, the motion to withdraw is allowed and the judgment of the trial court is affirmed. Affirmed. CRAVEN and GREEN, JJ., concur.